Citation Nr: 0510106	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  00-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a right femur osteotomy with shortened 
right leg, currently rated 60 percent disabling.

2.  Entitlement to service connection for nerve damage as 
secondary to service-connected residuals of a right femur 
osteotomy with shortened right leg.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from March 
1966 to January 1970 and from October 1971 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1998 RO decision which denied an increase in a 
10 percent rating for service-connected residuals of a right 
femur osteotomy with shortened right leg, and which also 
denied service connection for nerve damage as secondary to 
service-connected residuals of a right femur osteotomy with 
shortened right leg.  Subsequently, in January 2001, the RO 
granted an increased 30 percent rating for residuals of a 
right femur osteotomy with shortened right leg, effective 
December 16, 1997, and increased this rating to 60 percent in 
December 2003, also effective December 16, 1997.  On his 
substantive appeal dated in December 1999, the veteran 
requested a hearing before the Board.  In October 2001, he 
communicated that he no longer desired such a hearing.  In 
March 2002, the Board undertook additional development on the 
claims.  In August 2003, the Board remanded the claims to the 
RO for additional evidentiary development. 


FINDING OF FACT

In March 2005, prior to the promulgation of a decision 
regarding the claims on appeal, the Board received 
notification from the veteran's representative requesting 
withdrawal of the claims.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  A letter dated 
in March 2005 from the veteran's representative contained an 
attachment which was signed by the veteran and which 
indicated his desire to withdraw the claims on appeal before 
the Board as described above.  It was indicated that the 
veteran wished to pursue other matters and did not desire to 
currently contest the RO's findings.  The Board finds that 
through such communications the veteran has clearly withdrawn 
the issues on appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the issues on appeal and they are dismissed.


ORDER

The issues on appeal are dismissed.



	                        
____________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


